Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 1 of 12 PageID: 109




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


    SECURITIES AND EXChANGE
    COMMISSION,

                                 Plaintiff,
                                                           Civil Action No. 19- 130a’+      (e.s)    (NP 4)
                   V.


    DONALD A. MILNE III and                                Jury Trial Demanded
    INSTAPRIN PHARMACEUTICALS, NC.,

                                Defendants,
                  and

    ISLAND RACEWAY & HOBBY, INC.,
                                Relief Defendant.


     FINAL JUDGMENT AS TO DEFENDANT INSTAPRIN PHARMACEUTICALS, INC.

           The Securities and Exchange Commission having filed a Complaint and Defendant

   Instaprin Pharmaceuticals, Inc. (“Defendant”) having entered a general appearance; consented to

   the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry

   of this Final Judgment without admitting or denying the allegations of the Complaint (except as

   to jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal

   from this Final Judgment:

                                                    1.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

   Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C.     §   78j(b)] and Rule 1 Ob-5

   promulgated thereunder [17 C.F.R.    § 240.lOb-5], by using any means or instrumentality of
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 2 of 12 PageID: 110




    interstate commerce, or of the malls, or of any facility of any national securities exchange, in

    connection with the purchase or sale olany security:

           (a)      to employ any device, scheme, or artifice to defraud;

           (b)      to make any untrue statement of a material fact or to omit to state a material fact

                    necessary in order to make the statements made, in the light of the circumstances

                    under which they were made, not misleading; or

           (c)     to engage in any act, practice, or course of business which operates or would

                   operate as a fraud or deceit upon any person.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

    Fcderal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

   participation with Defendant or with anyone described in (a).

                                                     H.

           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

   is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

   (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

   means or instruments of transportation or communication in interstate commerce or by use of the

   mails, directly or indirectly:

           (a)     to employ any device, scheme, or artifice to defraud;

           (b)     to obtain money or property by means of any untrue statement of a material fact

                   or any omission of a material fact necessary in order to make the statements




                                                     2
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 3 of 12 PageID: 111




                  made, in light of the circumstances under which they were made, not misieading;

                  or

           (c)    to engage in any transaction, practice, or course of business winch operates or

                  would operate as a fraud or deceit upon the purchaser.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

    Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

   participation with Defendant or with anyone described in (a).

                                                    Ill.

           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

   is permanently restrained and enjoined from violating SectionS of the Securities Act [15 L.S.C.

   § 77e] by, directly or indirectly, in the absence of any applicable exemption:
           (a)    Unless a registration statement is in effect as to a security, making use of any

                  means or instruments of transportation or communication in interstate commerce

                  or of the mails to sell such security through the use or medium of any prospectus

                  or otherwise;

          (b)     Unless a registration statement is in effect as to a security, carrying or causing to

                  be carried through the mails or in interstate commerce, by any means or

                  instruments of transportation, any such security for the purpose of sale or for

                  delivery afler sale; or

          (c)     Making use of any means or instruments oftransponation or communication in

                  interstate commerce or of the mails to offer to sell or offer to buy through the use



                                                     3
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 4 of 12 PageID: 112




                  or medium of any prospectus or otherwise any security, unless a registration

                  statement has been filed with the Commission as to such security, or while the

                  registration statement is the subject of a refusal order or stop order or (prior to the

                  effective date of the registration statement) any public proceeding or examination

                  under Scction 8 of the Securities Act [15 U.S.C. § 77hJ.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

    Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

   receive actual notice of this Final Judgment by personal service or otherwise; (a) Defendant’s

   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

   participation with Defendant or with anyone described in (a).

                                                    lv.

           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

   is liable for disgorgement of $3,347,775, representing profits gained as a result of the conduct

   alleged in the Complaint, together with prejudgment interest thereon in the amount of

   $280,550.57, jointly and severally with Defendant Donald A. Milne 111 and Relief Defendant

   Island Raceway & Hobby, Inc., provided that Island Raceway is jointly and severally liable only

   for $827,586.18 ofthe $3,347,775 plus prejudgment interest of$I 13,514.71, and a civil penalty

   in the amount of $2,771,493 pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)j

   and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)j, for a total of $6,399,818.57.

   Defendant shall satisfy this obligation by paying $6,399,818.57 to the Securities and Exchange

   Commission within 14 days after entry of this Final Judgment.

          Defendant may transmit payment electronically to the Commission, which will provide

   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly



                                                    4
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 5 of 12 PageID: 113




    from a bank account via Pay.gov through the SEC website at

    http://www.sec.govfabout/offlces/ofm.htm. Defendant may also pay by certified check, bank

    cashier’s check, or United States postal money order payable to the Securities and Exchange

    Commission, which shall be delivered or mailed to

           Enterprise Services Center
           Accounts Receivable Branch
           6500 South MacArthur Boulevard
           Oklahoma City, OK 73169

    and shall be accompanied by a letter identifying the case title, civil action number, and name of

    this Court; Instaprin Pharmaceuticals, Inc. as a defendant in this action; and specifying that

    payment is made pursuant to this Final Judgment.

           Defendant shall simultaneously transmit photocopies of evidence of payment and case

    identif’ing information to the Commission’s counsel in this action. By making this payment,

    Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

    orthe funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

    to this Final Judgment to the United States Treasury.

           The Commission may enforce the Court’s judgment for disgorgement and prejudgment

    interest by moving for civil contempt (and/or through other collection procedures authorized by

    law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

   judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                     V.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

    incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

    shall comply with all of the undertakings and agreements set forth therein.




                                                      S
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 6 of 12 PageID: 114




                                                     VI.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

   jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                    VII.

           There being no just reason for delay, pursuant to Rule 51(b) of the Federal Rules of Civil

    Procedure, the Clerk is ordered to enter this Final                             out further notice.


                               201 9


                                                                           RICT JUDGE




                                                     6
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 7 of 12 PageID: 115




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR TILE DISTRICT OF NEW JERSEY


     SECURITIES AND EXCHANGE
     COMMISSION,

                                    Plaintiff,
                                                              Civil Action No. 19-ISba’4      (ES) (M i\H’

     DONALD A. MILNE [Hand                                    Jury Trial Demanded
     INSTAPRIN PHARMACEUTICALS, INC.,

                                    Defendants,
                        and

     ISLAND RACEWAY & HOBBY, INC.,
                                    Relief Defendant.


                    CONSENT OF DEFENDANT LNSTAPRWJ PHARMACEUTICALS, INC.

               1.      Defendant lnstaprin Pharmaceuticals, Inc. (“Defendant”) waives service of a

     summ4s and the complaint in this action, enters a general appeamnce, and admits the Cou’s

     jurisdiction over Defendant and over the subject matter of this action.

               2.      Without admitting or denying the allegations of the complaint (except as provided

     herein in paragraph II and except as to personal and subject matterjurisdiction, which

     Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

     attached hereto (the “Final Judgment”) and incorporated by reference herein, which, among other

     things:

                       (a)    permanently restrains and enjoins Defendant from violations of Section

                              17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C.   §
                              77q(a)], Section 10(6) of the Securities Exchange Act of 1932 (“Exchange
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 8 of 12 PageID: 116




                                  Act”) [IS U.S.C.   § 78j(b)J and Rule lOb-S thereunder [17 C.F.R. §
                                  240.lOb-5J, and Sections 5(a) and 5(c) of the Securities Act [15 U.S.C.     §
                                  lid;

                          (b)     orders Defendant to pay disgorgement in the amount of $3,347,775, plus

                                  prejudgment interest thereon in the amount of $280,550.57, jointly and

                                  severally with Defendant Donald A. Mime Ill and Relief Defendant Island

                                  Raceway & Hobby, Inc., provided that Island Raceway isjointly and

                                  severally liable only for $827,586.18 of the $3,347,775 plus prejudgment

                                  interest of$l 13,514.71; and

                          (c)     orders Defendant to pay a civil penalty in the amount of $2,772,493 under

                                  Section 20(d) of the Securities Act [15 U.S.C.   § 77t(d)] and Section
                                  21(d)(3) of the Exchange Act [IS U.S.C.     § 78u(d)(3fl.
                          Defendant agrees that it shall not seek or accept, directly or indirectly,

     reimbu ement or indemnification from any source, including but not limited to payment made

     pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

     pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

     are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

     agrees           it shall not claim, assert, or apply for a tax deduction or tax credit with regard to any
              triat
     federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

     Judgment, regardless of whether such penalty amounts or any part thereof nrc added to a

     distribution find or otherwise used for the benefit of investors.

              4.         Defendant waives the entry of findings of fact and conclusion5 of law pursuant to

     Rule 52 of the Federal Rules of Civil Procedure.



                                                            2
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 9 of 12 PageID: 117




             5.      Defendant waives the right if any, to ajuiy trial and to appeal from the entry of

     the Final Judgment.

             6.      Defendant enters into this Consent voluntarily and represents that no threats,

     offers, promises, or inducements of any kind have been made by the Commission or any

     member, officer, employee, agent, or representative of the Commission to induce Defendant to

     enter into this Consent.

                    Defendant agrees that this Consent shall be incorporated into the Final Judgment

     with th same force and effect as if fully set forth therein.

            8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

     if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

     hereby waives any objection based thereon.

            9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

     Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

     of its terhis and conditions. Defendant further agrees to provide counsel for the Commission,

     within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

     or declaration stating that Defendant has received and read a copy of the Final Judgment.

            10.     Consistent with 17 C.F.R. 202.5(0, this Consent resolves only the claims asserted

     against Defendant in this civil proceeding. Defendant acknowledges that no promise or

     represen ation has been made by the Commission or any member, officer, employee, agent, or

     representative of the Commission with regard to any criminal liability that may have arisen or

     may arise from the facts underlying this action or immunity from any such criminal liability.

     Defendaht waives any claim of Double Jeopardy based upon the settlement of this proceeding,

     including the imposition of any remedy or civil penalty herein. Defendant further acknowledges



                                                       3
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 10 of 12 PageID: 118




      that the Court’s entry of a permanent injunction may have collateral consequences under federal

      or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

      other regulatory organizations. Such collateral consequences include, but are not limited to, a

      statuto7 disqualification with respect to membership or participation in, or association with a

      membeê of, a self-regulatory organization. This statutory disqualification has consequences that

      are se4-a,e from any sanction imposed in an administrative proceeding. In addition, in any

      disciplinary proceeding before the Commission based on the entry of the injunction in this

      action, Defendant understands that it shall not be permitted to contest the factual allegations of

      the complaint in this action.

               I.    Defendant understands and agrees to comply with the terms of 17 C.F.R.

      § 202.5 e), which provides in pan that it is the Commission’s policy “not to permit a defendant
      or respondent to consent to ajudgment or order that imposes a sanction while denying the

      ailegatibns in the complaint or order for proceedings,” and “a refusal to admit the allegations is

      equivalent to a denial, unless the defendant or respondent states that it neither admits nor denies

      the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),

      Defendant: (i) will not take any action or make or permit to be made any public statement

      denyin9 directly or indirectly, any allegation in the complaint or creating the impression that the

     complaint is without factual basis; (ii) will not make or permit to be made any public statement

      to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

     contains no admission of the allegations, without also stating that Defendant does not deny the

     allegations; and (Hi) upon the filing of this Consent, Defendant hereby withdraws any papers

     filed in this action to the extent that they deny any allegation in the complaint. If Defendant

     breaches this agreement, the Commission may petition the Court to vacate the Final Judgment



                                                       4
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 11 of 12 PageID: 119




          and restart this action to its active docket Nothing in this pangTaph affects Defendant’s: (i)

          t4cimoniai obligations; or (ii) right to take legal or factual positions in litigation or other Legal

          p,]oceedings in which the Commission is not a puny.
            I     12.     Defendant hereby waives any rights under the Equal Access to Justice Act the

          Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

          seek from the United States, or any agency, or any official of the United States acting in his or

          he official capacity, directly or indirectly, reirnbunanent of attorney’s fees or other fees,

          expenses, or costs expended by Defendant to defend against this action. For these purposes.

          Defendant agrees that Defendant is not the prevailing pasty in this action since the panics have

          re4ched a good faith settlement.

                  13.     Defendant agrees that the Commission may present the Final Judgment to the

          Court far signature and cnn)’ withoul fusiher notice.

                  14.     Defendant agrees that this Court shall retain juHsdiction over this mailer for the

         purpose of enforcing the terms of the Final Judgment.
         DalnI:         ‘1/2   Ii 9                       Instaprin Ph        uticals, Inc.

                                                         By.__
                                                         Lan4Fflethnan .j
                                                         Chef Executive Officer
                                                         2116 Merrick Avenue, Suite 3001
                                                         Menict NY 11566


                On      (06          .2019,   O1Q Pn’ea.w               .apersonlotownwm;
         personally appeared bethre me and acknowledged executing the foregoing Consent




           a.d      t.°tfln                              Notary Public



                                                            5
Case 2:19-cv-13024-ES-MAH Document 8 Filed 06/06/19 Page 12 of 12 PageID: 120




                 as to form:
      APProvtd


      .,nfhony Varbero
      Joseph v1ure Jr. & Associates
      26 Co4 Street, Suite 2601
      BrookIn, Nevç York 11242
      Attorn for Defenfrant Instaprin Pharmaceuticals, Inc.




                                                   6
